DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the limitation “cylindrical syringe connector” (line 10). It should be amended to “the cylindrical syringe connector”. 
Claim 2 is objected to for reciting “the syringe connector having a T-slot formed the outer radial surface of the syringe connector” (lines 21-22); there appears to be a missing preposition between “formed” and “the”.
Claim 3 is objected to for reciting “the mount block having a T-slot formed the outer radial surface of the mount block” (lines 30-31); there appears to be a missing preposition between “formed” and “the”.
Claim 10 is objected to for reciting “the cylindrical syringe connector centered about the shaft longitudinal axis” (line 11); the limitation should be amended to recite “the cylindrical syringe connector is (or being) centered about the shaft longitudinal axis”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 6, 8, 10, 11, and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation ”cylindrical syringe connector configured to detachably mate with a plunger button of a syringe, and position the shaft longitudinal axis coincident with a plunger longitudinal axis of a plunger rod” is unclear because the subject matter raises an issue as to the scope of the claimed invention since it is not clear whether the claimed invention comprises a plunger rod.
As best understood, the limitation of a plunger rod will refer to a plunger rod of a syringe, which is not a part of the claimed invention.
Further regarding claim 1, the limitation “a pair of guide stand-offs affixed to the adapter plate coincident with the shaft longitudinal axis and passing through guide holes through the syringe connector” is unclear as to the meaning of “through guide holes 
As best understood, the limitation will refer to guide holes located on the syringe connector, which is consistent with language in independent claims 8 and 17. 
Regarding claim 3, the limitation “the outer flat surface of the mount block” lacks antecedent basis in the claim.
Further, regarding claim 3, the limitation “wherein the mount block is configured to align with the syringe connector and receive the plunger button during assembly” is unclear because it is not known what is meant by “during assembly”. Specifically, it is not known what is being assembled.
Regarding claim 5, the following limitation is unclear:
“wherein each guide stand-off is also coupled to a mount block at an end of the pump, the mount block having a mount block T-slot formed the outer radial surface of the mount block and forming a channel on the outer flat surface of the mount block extending to the radial center of the mount block, wherein the mount block is configured to align with the syringe connector and receive the plunger button during assembly.” 
Specifically, it is not known how each mount block is configured to receive the plunger button during assembly. Further, it is not known what is meant by “during assembly” (see rejection of claim 3, above).
Further regarding claim 5, the limitation “the outer flat surface of the mount block” lacks antecedent basis in the claim.

Regarding claim 8, the limitation “a cylindrical syringe connector coupled to the second end of the shaft, a mount block at an end of the pump” (lines 26-27) raises an issue of clarity as to whether the mount block at an end of the pump is also coupled to the syringe connector or is intended to be a separate limitation.
Regarding claim 10, the following limitation is unclear:
“the cylindrical syringe connector centered about the shaft longitudinal axis, the syringe connector having a T-slot formed in an outer radial surface of the syringe connector forming a channel on an adjacent flat surface of the syringe connector extending to the radial center of the syringe connector…”.
Specifically, it is not known what is meant by “an adjacent flat surface of the syringe connector”, specifically, what component(s) the flat surface is adjacent to.
Regarding claim 11, the limitation “the outer flat surface of the mount block” lacks antecedent basis in the claim.
Regarding claim 12, the limitation “wherein a mount block threaded coupler is configured to receive and mate with the syringe threaded coupler…” is unclear because claim 12 previously recited a “mount block threaded coupler”. Therefore, it is not clear whether the limitation of “a mount block threaded coupler…configured to receive and mate with the syringe threaded coupler” refers to the previously recited mount block threaded coupler or a different mount block threaded coupler.
Regarding claim 17, the following limitation is unclear:

Specifically, it is not known whether each guide stand-off can pass into multiple through-holes of the mount block or whether each guide stand-off is intended only to pass into a respective through-hole of the mount block. For this reason, the scope and meaning of the claim is unclear.
Regarding claim 18, the limitation “wherein the mount block is configured to align with the syringe connector and receive the plunger button during assembly” is unclear because it is not known what is meant by “during assembly”. Specifically, it is not known what is being assembled.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 8, 9, 10, 11, 12, 13, 14, 15 and 16 are rejected under 35 U.S.C. 101 as claiming the same invention as that of respective claims 1, 2, 3, 4, 5, 6, 7, 8 and 9 of prior U.S. Patent No. 10,695,470 B2, hereinafter “the ‘470 patent”. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of the ‘470 patent. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of the ‘470 patent recites “a plurality of guide stand-offs” whereas instant claim 1 recites “a pair of guide stand-offs”. A plurality encompasses a pair, thus, the claim at issue is not patentability distinct from claim 10 of the ‘470 patent.
Claim 6 is rejected for reciting the same subject matter of claim 13 of the ‘470 patent (which also includes all the limitations of claim 10 of the ‘470 patent by virtue of its dependency from claim 10).


Claims 1-7 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of the ‘470 patent in view of McGough et al U.S. Pat. 5,015,233 A, hereinafter “McGough”).
Regarding claim 1, the ‘470 patent recites in its claim 1 all the subject matter of instant claim 1 except for the limitation of the cylindrical syringe connector configured to detachably mate with a plunger button of a syringe, and position the shaft longitudinal axis coincident with a plunger longitudinal axis of a plunger rod (of a syringe).
McGough discloses a pump for a syringe pump system comprising a cylindrical syringe connector 24 (Fig. 2) coupled to the second end of a shaft 26 (Fig. 2), the cylindrical syringe connector configured to detachably mate with a plunger button (disk at the end of plunger rod 10 in Fig. 1) of a syringe 18 (Fig. 1), and to position the shaft longitudinal axis coincident with a plunger rod 10 (Fig. 1).
A skilled artisan would have found it obvious at the time of the invention to modify the ‘470 patent according to the teaching in McGough, in order to linearly actuate the plunger.
The ‘470 patent claim 3 encompasses all the subject matter of instant claim 2.
The ‘470 patent claim 4 encompasses all the subject matter of instant claim 3.
The ‘470 patent claim 5 encompasses all the subject matter of instant claim 4.
The ‘470 patent claim 4 encompasses all the subject matter of instant claim 5.

The ‘470 patent claim 7 encompasses all the subject matter of instant claim 7.

Claims 17, 18, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 1, 4, 5 and 5 (i.e., claims 19 and 20 are both rejected over claim 5) of the ‘470 patent. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘470 patent is narrower than claim 17 of the instant application. Thus, claim 17 is not patentably distinct from claim 1 of the ‘470 patent.
The ‘470 patent claim 4 encompasses all the subject matter of instant claim 18.
The ‘470 patent claim 5 encompasses all the subject matter of instant claim 19.
The ‘470 patent claim 5 encompasses all the subject matter of instant claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/09/2022